~~A~~~OIRNEY             GENEIKAL
                            OFTEXAS

 GROVER SELLERS             AUSTIN   ~~.T%xan
 -ON
A1T"RNWY   G:lrNERAl.




      Hon. Geo. R. Sheppard
      Comptroller~~
                  of Public Accounts
      Austin, Texas
      Dear Sir:                      Re:   Opinion No. o-6828
                                           The date of "cessation of
                                           hostilities" as referred to
                                           In Sec. 1, S.B. No. 130, Acts
                                           of 48th Legislature
             We have your request for an opinion as to "the date of
      the cessation of hostllltles as referred to In Sectlon 1 of
      Senate Bill 130, Acts of the Regular Session of the Forty-
      eighth Legislature."
             Many wartime statutes, both state and federal, contain
      provisions for termination upon "cessation of hostilities,"
      "termination of the emergency-,""termination of thenwar," etc.
      (See "Report to the President by the Attorney General ooncern-
      lng the Limitation, Suspension, OP Termlnatlon of Emergency,
      National Defense and War Legislation," dated September 1, 1945.)
      Each statute must be construed in the light of Its particular
      wording and purpose and In the light of the factual conditions
      prevailing at the time the questlon is raised,
             Senate Bill 130 releases interest and penalties on cer-
      tain ad valorem taxes,
              I!
               . . 0 providing that the release of such Interest
           and penalties shall extend for the duration of World War
           JI, and providing that the respective members of such
           Armed Forces 0 . 0 shall be allowed a period of not to
           exceed six (6) months after the cessation of hostilities
           In which to pay without penalty and interest their taxes
           which have accrued and which shall accrue durlng the
           duratlon of the war."    (Underscoring ours)     -
             It is apparent from the above quoted language that the
      phrases "the cessation of hostilltles ' "the duration of World
      War II," and "the duration of the war' are inter-related and
      must necessarllg refer to the same time. Conceivably, actual
      fighting might cease more than slx.months prlor to the formal
      termination of the war. Obviously, the Legislature did not
      intend that the six-months' perlod of grace should terminate
Ron. Geo. R. Sheppard, page 2         o-6828


prior to the acrual of the taxes. The Intent of the Act is
that taxes which accrue against persons entitled-to the bene-
fit of the Act prior to the termlnatlon of the war, If paid
within SIX months thereaftier,are Interest-free and penaltg-
free.
      ~Furthermore, Section 3 of the Act states, "The fact
that many persons affected by the provisions of this Act 'are
In distant countries In the service of their county and may
unavoldablg permit their taxes to become delinquent" creates
an emergency. This clause shows that the Legislature intended
to provide relief for persons who might unavoidably delay pag-
ment of-taxes until.termination of their service in the Armed
Forces and subsequent return to their homes. It Is reasonable
to assume, therefore, that the Legislature, in fixing the time
allowed such persons for payment of taxes wlthout penalty and
interest, considered the Federal laws fixing the period of
military service.
       Prior to enactment of'the Act in question the 77th Con-
gress of the United States had, by Public Law 336 extended the
period of service of members of the Army of the United States,
and suspended restrlctlons on their terrltorlal use, "durlrig
the existence of any war In which the United States 1s engaged,
and during the six months immediately followlng‘~the,termlnatlo~n
of any such war," 55 Stat. 799; and by Public Law 360, author;
lzed the President to extend the period of service of Inductees
a~sslgnedko the Navy, Marine Corps or Coast Guard, provided
that the 0 0 e perlod~of service s D . shall be terminated not
later than six months after the terminatlon of the war," 55
Stat. 844.
       It Is our opinion, therefore, that "the cessation of~~~hos-
tillties" as used In Senate Bill130 means the legal termination
of World War II, rather than the actual cessation of flghtlng
on the fields of battle.
       Upon what date did, or will, World War II terminate, in
the legal sense?
        It is the province of the political department, and not
of the judicial department, of the federal-government to deter--
mine when war is at an end. The-Protector, 12 Wall. (U.S.) 700,
20 L.~ ed. 463; Perklns v, Rogers, 35 Ind. 124, 9 Am, Rep. 639,;’
Kneeland-Bigelow Co, v. Michigan Cent. RR. Co., 207 Mlch. 546,
174 N.W. 605; 67 Corpus J'uris.429.
       The War of X360-66 did not terminate upon surrender of
the last Confederate general (May 26,1865) but continued until
the proclamation of the President (August20, 1866). United
Hon.   Geo. H. Sheppard, page 3      O-6828


States v. Anderson, 9 Wall, (U,S,) 56; The Protector, supra;
McElrath v. United States, 102 U.S. 426.
       The War with Spain did not end when actual: hostilftles
were suspended by theprotocol of August 12, 1898, but contln-
ued.untl.1the ratlflcatibn of the treaty ,ofpeace In April,
1899. Hijo v. United States, 194 U.S. 315, 48 L. ed. 994, 24
s. ct. 727.
       World War I did not terminate,when the actual flghtlng
ceased and the Armlstlce was signed (November 11, 1918). Hamll-
ton-v. Kentucky Distilleries & W. Co., 251 U.S. 146,, 64 L. ed,.
194, 40 S. Ct. 1.06;Kahn v. Anderson, 25 U.S. 1, 65 L. edb 469;
In re Miller, 281.F. 764 (CCA, 2nd Clrc.7 ; Zimmerman v. Hicks,
7 F (2d) 443 (CCA, 2nd Clrc.); Kneeland-Blgelow Co. v.'Michlgan
Cent. R.R. Co., supra; Palmer v. Pokorny, 186 N.W. 50 i'(Mlch'.
Sup. Ct.); State v. Dixon, 213 P. 227 (Mont. Sup. Ct.7 ; Indus-
trial Comm. of Ohlo v, Rotar, 179 N.E. 135 (Ohio Sup. Ct.);
contra: United States v. Hicks, 256 F. 707 (Dist. Ct.).
       Most cases ln which the point is directly involved hold
that World War 1 terminated by the joint resolution of Congress
of July 2, 1921. Clemens v. Perry, 51 S.W. (2d) 267 (Tex.~Comm.
App.); In re Miller, supra; Zimmerman v. Hicks, snpra; State
v. Dlxon,'supra; Industrlal Comm. of Ohlo v.'Rotar, supra; see
SWISS Nat, Ins. CO. v. Miller, 267 U.S. 42, 69 L. ed. 504. But
some cases have held that it co tlnued until the ratification
of the treaty of peace. First aat. Bank v. Anglo-Ceslerrelchische
Bank; 37 F. (2d) 564 (CCA, 3d Clrc.); Palmer v. Pokorng, 186
N.W. 505. (Mlch. Sup. Ct.).  And other decisions have Indicated,
by d~lcta,that a war Is not concluded until the treaty of peace
Is made and becomes effective. See United States v, Anderson,
supra; Hamilton v. Kentucky Dlstlllerles & W. Co., supra; Com-
mercial Cable Co. v, Burleson, 255 F. 99 (Dlst. Ct.); Slplyak
v. Davis, 119 A. 745 (Pa. Sup. Ct.).
       The 77th Congress of the United States, by joint resolu-
tions, formally declared a state of war between the United
States and certain foreign governments, Public Laws 328 (Japan),
331 Gerinany 332 (Italy), 563 (Bulgaria), 564 (Hungary), and
565 i~Rumanla1~: To date, neither Congress nor the President has
formally declared a termination of these wars.
       It is our opinion, therefore, that World War II has not
yet terminated, and will not terminate, In the legal sense,
and ln the sense that the words "cessation of hostllltles" are
used In Senate Bill 130, until the Congress of the Unlted States,
or the President by authority from Congress, formally Proclaims
that It is terminated.
Hon. Geo. H, Sheppard, page 4           o-6828


       We have heretofore forwarded to you copies of our Opinions
Nos. O-5566, o-6258, and O-6565, which we believe answer the
other qnestlons asked in your letter.
                                  Yours very truly,
                                ATTORNEY GENERAL OF TEXAS
                                  By s/Raymond A. Lynch;
                                       Raymona A. Lynch,
                                       Assistant.
RAL/rt/wc

APPROm   OCT 19 1945
s/Grover Sellers
ATTORNEY GENERAL OF TEXAS
Approved Opinion Committee By s/BWB ChaIrman